221 F.2d 519
95 U.S.App.D.C. 241
FLOYD E. DAVIS COMPANY, and Globe Indemnity Company, Appellants,v.Theodore BRITTON, Deputy Commissioner, District of ColumbiaCompensation District, Bureau of EmployeesCompensation, and Alice M. Casey andJames L. Casey, Jr., Appellees.
No. 12053.
United States Court of Appeals District of Columbia Circuit.
Argued Nov. 8, 1954.Decided Nov. 18, 1954.

Mr. Francis W. McInerny, Washington, D.C., for appellants.
Mr. S. Jay McCathran, Jr., Washington, D.C., was on the brief for appellant Floyd E. Davis Co.
Mr. Hugh Lynch, Jr., Washington, D.C., was on the brief for appellant Globe Indemnity Co.
Mr. Ward E. Boote, Asst. Sol., United States Dept. of Labor, Washington, D.C., with whom Messrs. Leo A. Rover, U.S. Atty., and Lewis Carroll, Asst. U.S. Atty., Washington, D.C., were on the brief, for appellee Britton.  Mr. Jacob N. Halper, Washington, D.C., was on the brief for appellees Casey.
[95 U.S.App.D.C. 242] Before BAZELON, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court dismissing appellants' suit to enjoin the enforcement of a workman's compensation award.  We find no error.  The District Court's order is therefore


2
Affirmed.